UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21872 Catalyst Funds (Exact name of registrant as specified in charter) 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA 19090-1904 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 866.447.4228 Date of fiscal year end:06/30/2010 Date of reporting period: 06/30/2010 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders for the period ended June 30, 2010 pursuant to Rule 30e-1 under the Investment Company Act of 1940(the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. ANNUAL REPORT America First Absolute Return Fund America First Quantitative Strategies Fund June 30, 2010 Catalyst Funds c/o Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090 AmericaFirst Capital Management, LLC is located at 8150 Sierra College Blvd (Suite 290); Roseville, CA and distributes its mutual funds through MatrixCapital Group, Inc. AmericaFirst Capital Management, LLC is an owner of Matrix Capital Group, Inc.AmericaFirst is not affiliated with Burlington Capital Group, LLC (formerly America First Companies) or any of its subsidiaries. The America First Absolute Return Fund Class A shares including front-end sales charges returned -17.07% for the period since inception from February 26, 2010 through June 30, 2010.For the same period, the S&P 500 Total Return Index 1 returned -6.08%.For the year ended June 30, 2010, The America First Quantitative Strategies Fund Class A shares including front-end sales charges returned +14.20% versus a return of +14.43% for the S&P 500 Total Return Index. Absolute Return Fund After a strong performance in March and April, the America First Absolute Return Fund suffered through a volatile May and June to finish its initial fiscal period on a down note. Financial Services stocks had the most downside impact on the Fund as one security was delisted (despite outperforming the Market) in June and another earned nearly 400% in April only to return the gains in May and June.The portfolio will rebalance itself on July 1st. Quantitative Strategies Fund The Fund owned the following optimized allocation of its proprietary investment models: · 50% AmericaFirst Income Trends Model · 25% AmericaFirst Defensive Growth Model · 25% AmericaFirst Absolute Return Model The Models were represented either by AmericaFirst Unit Investment Trusts or individual securities.Each of these AmericaFirst Models positively contributed to the Fund’s fiscal year returns. The Fund enters into the next fiscal year with the same portfolio allocation. Thank you for entrusting AmericaFirst with your hard-earned dollars. Respectfully, Rick Gonsalves President AmericaFirst Capital Management, LLC This report is intended for the Funds’ shareholders. It may not be distributed to prospective investors unless it is preceded or accompanied by the current Fund prospectus.We advise you to consider the Funds’ objectives, risks, charges and expenses carefully before investing.The prospectus contains this and other important information about the Funds.To obtain a prospectus or other information about the Funds, please visit www.afcm-uit.com or call 1-877-217-8363.Please read the prospectus carefully before investing. 1 The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issueslisted on various exchanges, representing the performance of the stock market generally. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index; although individuals may invest in exchange-traded funds or other investment vehicles that attempt to track the performance of an index.The America First Absolute Return Fund and America First Quantitative Strategies Fund may or may not purchase the types of securities represented by the S&P 500 Total Return Index. The performance information quoted in this Annual Report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results.An investor’s return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Updated performance data to the most recent month end can be obtained by calling 1-877-217-8363.There is a maximum front-end sales load of 5.00% and 2.50% ("sales load") imposed on certain Class A subscriptions and Class U subscriptions, respectively, for the America First Absolute Return Fund.There is a maximum front-end sales load of 4.00% and 1.00% ("sales load") imposed on certain Class A subscriptions and Class C subscriptions, respectively, for the America First Quantitative Strategies Fund. A 1.00% Contingent Deferred Sales Charge is imposed on certain redemptions of Class A, Class C and Class U shares redeemed less than twelve months after the date of purchase. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares.Please see Total Return Table on the following pages for additional return information. AMERICA FIRST FUNDS AMERICA FIRST ABSOLUTE RETURN FUND June 30, 2010 (Unaudited) Annual Report The Fund's holdings were divided among the following economic sectors: Value Percentage Exchange-Traded Funds $ % Telecommunications % Media 57 % Total Portfolio Holdings $ % The percentages in the above table are based on market value of the Fund’s portfolio holdings as of June 30, 2010 and are subject to change. AMERICA FIRST FUNDS AMERICA FIRST QUANTITATIVE STRATEGIES FUND June 30, 2010 (Unaudited) Annual Report The Fund's holdings were divided among the following economic sectors: Value Percentage Unit Investment Trusts $ % Insurance % Pharmaceuticals % Banks % Exchange-Traded Funds % Investment Companies % Internet % Food % Agriculture % Short-Term Investments % Commercial Services % Apparel % Retail % Media % Beverages % Auto Parts & Equipment % Diversified Financial Services % Home Builders % Electronics % Advertising % Computers % Energy - Alternate Sources % Chemicals % Mining % Total Portfolio Holdings $ % The percentages in the above table are based on market value of the Fund’s portfolio holdings as of June 30, 2010 and are subject to change. AMERICA FIRST FUNDS ANNUAL REPORT June 30, 2010 (Unaudited) COMPARISON OF A $10,&P Average Annual Total Return Commencement of Operations through June 30, 2010 (1) Class A Without sales load (12.70)% With sales load (17.07)% Class U Without sales load (12.80)% With sales load (14.98)% S&P 500 Total Return Index (6.08)% America First Absolute Return Fund Class A and Class U shares commenced operations on February 26, 2010.Aggregate Total Return, not annualized. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results.The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares.The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-877-217-8363 The above graph depicts the performance of the America First Absolute Return Fund versus the S&P 500 Total Return Index.The S&P 500 Total Return Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Total Return Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the America First Absolute Return Fund, which will not invest in certain securities comprising this index. AMERICA FIRST FUNDS ANNUAL REPORT June 30, 2010 (Unaudited) COMPARISON OF A $10,&P Average Annual Total Return Commencement of Operations One Year through June 30, 2010 (1) Class A Without sales load 18.96% (15.03)% With sales load 14.20% (16.28)% Class C Without sales load 17.95% (15.66)% With sales load 16.77% (15.97)% S&P 500 Total Return Index 14.43% (11.28)% America First Quantitative Strategies Fund Class A and Class C shares commenced operations on September 28, 2007. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results.The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares.The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-877-217-8363 The above graph depicts the performance of the America First Quantitative Strategies Fund versus the S&P 500 Total Return Index.The S&P 500 Total Return Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Total Return Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the America First Quantitative Strategies Fund, which will not invest in certain securities comprising this index. AMERICA FIRST FUNDS EXPENSE EXAMPLE ANNUAL REPORT Information About Your Fund’s Expenses (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, and redemption fees; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees; and other Fund expenses.The example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the period (02/26/10 for the Absolute Return Fund and 01/01/10 for the Quantitative Strategies Fund) and held for the entire period through 06/30/10. Actual Expenses The first section of each table provides information about actual account values and actual expenses.You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second section of each table provides information about the hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher.For more information on transactional costs, please refer to the Fund’s prospectus. Expenses and Value of a $1,000 Investment for the period since inception from February 26, 2010 through June 30, 2010 Actual Fund Return (in parentheses) Beginning Account Value 02/26/10 Ending Account Value 06/30/10 Expenses Paid During Period* America First Absolute Return Fund Class A (-12.70%) $ $ $ America First Absolute Return Fund Class U (-12.80%) Hypothetical 5% Fund Return Beginning Account Value 01/01/10 Ending Account Value 06/30/10 Expenses Paid During Period** America First Absolute Return Fund Class A $ $ $ America First Absolute Return Fund Class U *Expenses are equal to the Fund’s annualized expense ratios of 2.45% and 2.95% for the America First Absolute Return Fund Class A and Class U shares, respectively; multiplied by the average account value over the period, multiplied by 124/365 to reflect the period from 02/26/10 to 06/30/10. ** Expenses are equal to the Fund’s annualized expense ratios of 2.45% and 2.95% for the America First Absolute Return Fund Class A and Class U shares, respectively; multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period AMERICA FIRST FUNDS EXPENSE EXAMPLE ANNUAL REPORT Information About Your Fund’s Expenses (Unaudited)(Continued) Expenses and Value of a $1,000 Investment for the six month period January 1, 2010 through June 30, 2010 Actual Fund Return (in parentheses) Beginning Account Value 01/01/10 Ending Account Value 06/30/10 Expenses Paid During Period* America First Quantitative Strategies Fund Class A (-1.19%) $ $ $ America First Quantitative Strategies Fund Class C (-1.65%) Hypothetical 5% Fund Return Beginning Account Value 01/01/10 Ending Account Value 06/30/10 Expenses Paid During Period* America First Quantitative Strategies Fund Class A $ $ $ America First Quantitative Strategies Fund Class C *Expenses are equal to the Fund’s annualized expense ratios of 1.50% and 2.25% for the America First Quantitative Strategies Fund Class A and Class C shares, respectively; multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. For more information on Fund expenses, please refer to the Fund’s prospectus, which can be obtained from your investment representative or by calling 1-877-217-8363.Please read it carefully before you invest or send money. Total Fund operating expense ratios as stated in the current Fund’s prospectus dated March 1, 2010 were as follows: America First Absolute Return Fund Class A, gross of fee waivers or expense reimbursements 2.60% America First Absolute Return Fund Class A, after waiver and reimbursement 2.55% America First Absolute Return Fund Class U, gross of fee waivers or expense reimbursements 3.10% America First Absolute Return Fund Class U, after waiver and reimbursement 3.05% America First Quantitative Strategies Fund Class A, gross of fee waivers or expense reimbursements 6.64% America First Quantitative Strategies Fund Class A, after waiver and reimbursement 2.55% America First Quantitative Strategies Fund Class C, gross of fee waivers or expense reimbursements 7.39% America First Quantitative Strategies Fund Class C, after waiver and reimbursement 3.30% The Manager has contractually agreed to waive fees and/or reimburse expenses but only to the extent necessary to maintain the Absolute Return Fund’s total annual operating expenses (excluding brokerage costs; borrowing costs, such as (a) interest and (b) dividends on securities sold short; taxes; costs of investing in underlying funds, and extraordinary expenses) at 2.45% for Class A shares and 2.95% for Class U shares of the America First Absolute Return Fund’s average daily net assets through June 30, 2011.Total Gross Operating Expenses (Annualized) during the period since inception from February 26, 2010 through June 30, 2010 were 2.78% for Class A and 3.28% for Class U of the America First Absolute Return Fund.The Manager has contractually agreed to waive fees and/or reimburse expenses but only to the extent necessary to maintain the Quantitative Strategies Fund’s total annual operating expenses (excluding brokerage costs; borrowing costs, such as (a) interest and (b) dividends on securities sold short; taxes; costs of investing in underlying funds, and extraordinary expenses) at 1.50% for Class A shares and 2.25% for Class C shares of the America First Quantitative Strategies Fund’s average daily net assets through June 30, 2011.Total Gross Operating Expenses (Annualized) during the year ended June 30, 2010 were 2.46% for Class A and 3.22% for Class C of the America First Quantitative Strategies Fund.Please see the Information About Your Fund’s Expenses, the Financial Highlights and Notes to Financial Statements (Note 4) sections of this report for gross and net expense related disclosure during the year ended June 30, 2010. AMERICA FIRST FUNDS AMERICA FIRST ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS June 30, 2010 Annual Report DOMESTIC COMMON STOCK - (0.00%) Shares Value MEDIA - (0.00%) Belo Corp. Class A* 10 $ 57 TOTAL COMMON STOCK (Cost $69) 57 FOREIGN COMMON STOCK - (1.23%) AUSTRALIA - (1.23%) TELECOMMUNICATIONS - (1.23%) TPG Telecom Ltd. TOTAL FOREIGN COMMON STOCK (Cost $1,134,135) EXCHANGE-TRADED FUNDS - (18.25%) Technology Select Sector SPDR Fund Financial Select Sector SPDR Fund First Trust Dow Jones Internet Index Fund * iShares Dow Jones US Financial Sector Index Fund iShares MSCI Brazil Index Fund iShares MSCI Mexico Investable Market Index Fund iShares Russell Microcap Index Fund iShares Russell 2000 Value Index Fund iShares S&P Latin America 40 Index Fund Market Vectors Brazil Small-Cap ETF Vanguard Small-Cap Value ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $12,045,173) TOTAL INVESTMENTS (Cost $13,179,377) - 19.48% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 80.52% NET ASSETS - 100% $ * Non-income producing security. The accompanying notes are an integral part of these financial statements. AMERICA FIRST FUNDS ANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES - June 30, 2010 America First Absolute Return Fund Assets: Investments, at value $ Receivables: Investments sold Capital shares sold Dividends Interest Prepaid expenses Total assets Liabilities: Payables: Investments purchased Distribution and/or service (12b-1) fees Due to Manager Due to Administrator Due to Custodian Capital shares redeemed Other liabilities and accrued expenses Total liabilities Net Assets $ Investments, at cost $ Net Assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized capital loss ) Net unrealized depreciation on investments ) Total Net Assets (Unlimited no par value shares of beneficial interest authorized) $ Class A shares: Net Assets applicable to 3,897,944 shares issued and outstanding $ Net Asset Value per share $ Maximum offering price per share (1) $ Minimum redemption price per share (2) $ Class U shares: Net Assets applicable to 3,528,341 shares issued and outstanding $ Net Asset Value per share $ Maximum offering price per share (1) $ Minimum redemption price per share (3) $ There is a maximum front-end sales charge (load) of 5.00% imposed on purchases of Class A shares. There is a maximum front-end sales charge (load) of 2.50% imposed on purchases of Class U shares. Investments in Class A shares made at or above the $1 million breakpoint are not subject to an initial sales charge and may be subject to a 1% contingent deferred sales charge ("CDSC") on shares redeemed less than twelve months after the date of purchase (excluding shares purchased with reinvested dividends and/or distributions). Investments in Class U shares made at or above the $1 million breakpoint are not subject to an initial sales charge and may be subject to a 1% contingent deferred sales charge ("CDSC") on shares redeemed less than twelve months after the date of purchase (excluding shares purchased with reinvested dividends and/or distributions). The accompanying notes are an integral part of these financial statements. AMERICA FIRST FUNDS ANNUAL REPORT STATEMENT OF OPERATIONS America First Absolute Return Fund For the Period Ended June 30, 2010 (1) Investment income: Dividends - net of foreign withholding taxes of: $7,533 $ Interest Total investment income Expenses: Management fees Distribution and/or service (12b-1) fees - Class A Distribution and/or service (12b-1) fees - Class U Accounting and transfer agent fees and expenses Registration fees Custody fees Audit and tax fees Compliance officer compensation Legal fees Pricing fees Networking fees Trustees fees Miscellaneous Total expenses Less: fees waived and expenses absorbed ) Net expenses Net investment loss ) Realized and unrealized loss on investments and foreign currency transactions: Net realized loss on investments and foreign currency transactions ) Net unrealized depreciation on investments ) Net realized and unrealized loss on investments and foreign currency transactions ) Net decrease in net assets resulting from operations $ ) (1)The America First Absolute Return Fund commenced operations on February 26, 2010. The accompanying notes are an integral part of these financial statements. AMERICA FIRST FUNDS ANNUAL REPORT STATEMENT OF CHANGES IN NET ASSETS America First Absolute Return Fund For the Period Ended June 30, 2010 (1) Increase (Decrease) in Net Assets Operations: Net investment loss $ ) Net realized loss on investments and foreign currency transactions ) Net unrealized depreciation on investments ) Net decrease in net assets resulting from operations ) Increase in net assets from capital share transactions (Note 2) Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) (1) The America First Absolute Return Fund commenced operations on February 26, 2010. The accompanying notes are an integral part of these financial statements. AMERICA FIRST FUNDS ANNUAL REPORT FINANCIAL HIGHLIGHTS Per Share Data For a Share Outstanding Throughout the Period America First Absolute Return Fund Class A For the Period Ended June 30, 2010 (1) Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss ) Net realized and unrealized loss on investments and foreign currency transactions ) Total from investment operations ) Net Asset Value, End of Period $ Total Return (a) )% Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed (d) % (b) After fees waived and expenses absorbed (d) % (b) Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed (d) )% (b) After fees waived and expenses absorbed (d) )% (b) Portfolio turnover rate % (c) (a) Aggregate total return, not annualized.Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends and excludes all sales charges. (b) Annualized. (c) Not annualized. (d) These ratios exclude the impact of the expenses of the underlying exchange-traded funds. The America First Absolute Return Fund Class A shares commenced operations on February 26, 2010. The accompanying notes are an integral part of these financial statements. AMERICA FIRST FUNDS ANNUAL REPORT FINANCIAL HIGHLIGHTS Per Share Data For a Share Outstanding Throughout the Period America First Absolute Return Fund Class U For the Period Ended June 30, 2010 (1) Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss ) Net realized and unrealized loss on investments and foreign currency transactions ) Total from investment operations ) Net Asset Value, End of Period $ Total Return (a) )% Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed (d) % (b) After fees waived and expenses absorbed (d) % (b) Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed (d) )% (b) After fees waived and expenses absorbed (d) )% (b) Portfolio turnover rate % (c) (a) Aggregate total return, not annualized.Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends and excludes all sales charges. (b) Annualized. (c) Not annualized. (d) These ratios exclude the impact of the expenses of the underlying exchange-traded funds. The America First Absolute Return Fund Class U shares commenced operations on February 26, 2010. The accompanying notes are an integral part of these financial statements. AMERICA FIRST FUNDS AMERICA FIRST QUANTITATIVE STRATEGIES FUND SCHEDULE OF INVESTMENTS June 30, 2010 Annual Report COMMON STOCK - (22.71%) Shares Value AGRICULTURE - (2.87%) Archer-Daniels-Midland Co. $ APPAREL - (1.17%) CROCS, Inc.* AUTO PARTS & EQUIPMENT - (0.76%) American Axle & Manufacturing Holdings, Inc.* BEVERAGES - (0.77%) Cott Corp.* CHEMICALS - (0.04%) Lyondell Basell Industries NV* DIVERSIFIED FINANCIAL SERVICES - (0.30%) Federal Home Loan Mortgage Corp.* ENERGY - ALTERNATIVE SOLUTIONS - (0.05%) Aventine Renewable Energy Holdings, Inc.* FOOD - (2.94%) ConAgra Foods, Inc. INSURANCE - (2.22%) Ambac Financial Group, Inc.* MGIC Investment Corp.* The Phoenix Cos., Inc.* INVESTMENT COMPANIES - (0.85%) American Capital Ltd.* MEDIA - (0.80%) Belo Corp.* MINING - (0.01%) Teck Resources Ltd. PHARMACEUTICALS - (9.05%) Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. RETAIL - (0.88%) Pier 1 Imports, Inc.* TOTAL COMMON STOCK (Cost $8,611,128) CORPORATE BONDS - (0.66%) Principal Value ADVERTISING - (0.08%) Affinion Group, Inc., 11.50%, 10/15/2015 $ $ BANKS - (0.06%) Banco Hipotecario SA, 9.75%, 04/27/2016 COMMERCIAL SERVICES - (0.03%) Ahern Rentals, Inc., 9.25%, 08/15/2013 COMPUTERS - (0.06%) IKON Office Solutions, Inc., 7.30%, 11/01/2027 DIVERSIFIED FINANCIAL SERVICES - (0.26%) Nuveen Investments, Inc., 10.50%, 11/15/2015 ** ELECTRONICS - (0.08%) Stoneridge, Inc., 11.50%, 05/01/2012 HOME BUILDERS - (0.09%) Beazer Homes USA, Inc., 8.125%, 06/15/2016 TOTAL CORPORATE BONDS (Cost $214,216) AMERICA FIRST FUNDS AMERICA FIRST QUANTITATIVE STRATEGIES FUND SCHEDULE OF INVESTMENTS June 30, 2010 Annual Report Shares Value EXCHANGE-TRADED FUNDS - (4.25%) iShares MSCI Australia Index Fund (Cost $1,735,965) $ PREFERRED STOCKS - (26.89%) BANKS - (8.71%) Bank of America Corp., 8.6250% HSBC Holdings PLC, 6.20%, Series A Morgan Stanley, 4.00%, Floating Series A COMMERCIAL SERVICES - (1.54%) ING Groep NV, 8.50% INSURANCE - (10.54%) Aegon NV, 7.25% America International Group, 7.70%, 12/18/2062 Prudential Financial, Inc., 9.00%, 6/15/2038 XL Capital Ltd., 10.75%, 08/15/2011 INTERNET - (3.11%) Fifth Third CAP VII, 8.875% 05/15/68 INVESTMENT COMPANIES - (2.99%) Allied Capital Corp., 6.875%, 04/15/2047 TOTAL PREFERRED STOCKS (Cost $9,390,041) UNIT INVESTMENT TRUSTS - (40.44%) America First Absolute Return Portfolio, Series 2 *** America First Defensive Growth Portfolio, Series 6 *** America First Income Trends Portfolio, Series 4 *** America First Income Trends Portfolio, Series 5 *** TOTAL UNIT INVESTMENT TRUSTS (Cost $13,200,799) SHORT-TERM INVESTMENTS - (2.74%) Fidelity Institutional Money Market Fund Class I, 0.29% **** TOTAL SHORT-TERM INVESTMENTS (Cost $905,370) TOTAL INVESTMENTS (Cost $34,057,519) - 97.69% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 2.31% NET ASSETS - 100% $ * Non-income producing security. ** Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. *** Affiliated company. The aggregate fair value of all securities of affiliated companies held in the Fund as of June 30, 2010 amounted to $13,386,251 representing 40.44% of net assets. **** Rate shown represents the rate at June 30, 2010, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. AMERICA FIRST FUNDS ANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES - June 30, 2010 America First Quantitative Strategies Fund Assets: Investments in unaffiliated securities, at value $ Investments in affiliated securities, at value Total Investments, at value Receivables: Investments sold Capital shares sold Dividends Interest Prepaid expenses Total assets Liabilities: Payables: Capital shares redeemed Distribution payable Distribution and/or service (12b-1) fees Due to Manager Due to administrator Other liabilities and accrued expenses Total liabilities Net Assets $ Investments in unaffiliated securities, at cost $ Investments in affiliated securities, at cost Total Investments, at cost $ Net Assets consist of: Paid-in capital $ Accumulated net investment income Accumulated net realized capital gains Net unrealized depreciation on investments ) Total Net Assets (Unlimited no par value shares of beneficial interest authorized) $ Class A shares: Net Assets applicable to 2,987,385 shares issued and outstanding $ Net Asset Value per share $ Maximum offering price per share (1) $ Minimum redemption price per share (2) $ Class C shares: Net Assets applicable to 2,953,158 shares issued and outstanding $ Net Asset Value per share $ Maximum offering price per share (1) $ Minimum redemption price per share (3) $ There is a maximum front-end sales charge (load) of 4.00% imposed on purchases of Class A shares.There is a maximum front-end sales charge (load) of 1.00% imposed on purchases of Class C shares. Investments in Class A shares made at or above the $1 million breakpoint are not subject to an initial sales charge and may be subject to a 1% contingent deferred sales charge ("CDSC") on shares redeemed less than one year after the date of purchase (excluding shares purchased with reinvested dividends and/or distributions). A CDSC of 1.00% is imposed in the event of certain redemption transactions of Class C shares less than one year after the date of purchase(excluding shares purchased with reinvested dividends and/or distributions). The accompanying notes are an integral part of these financial statements. AMERICA FIRST FUNDS ANNUAL REPORT CONSOLIDATED STATEMENTS OF OPERATIONS America First America First Quantitative Growth Portfolio, Strategies Fund Series 2 For the For the Year Period July 1, 2009 Ended Through June 30, 2010 December 18, 2009 (Unaudited) Investment income: Dividends - unaffiliated issuers (net of foreign withholding taxes of: $- and $113) $ $ Dividends - affiliated issuers - Interest - Total investment income Expenses: Management fees Distribution and/or service (12b-1) fees - Class A - Distribution and/or service (12b-1) fees - Class C - Accounting and transfer agent fees and expenses Registration fees - Audit and tax fees Compliance officer compensation - Legal fees - Custody fees - Pricing fees - Miscellaneous Trustees fees - Insurance fees - Networking fees - Interest expense - Total expenses Less: fees waived and expenses absorbed ) - Net expenses Net investment income (loss) ) Realized and unrealized gain (loss) on investments: Net realized gain on investments - unaffiliated issuers - Net realized gain on investments - affiliated issuers - Net change in unrealized appreciation (depreciation) on investments - unaffiliated issuers ) Net change in unrealized appreciation on investments - affiliated issuers ) - Net realized and unrealized gain (loss) on investments ) Net increase (decrease) in net assets resulting from operations $ ) $ The accompanying notes are an integral part of these financial statements. AMERICA FIRST FUNDS ANNUAL REPORT CONSOLIDATED STATEMENTS OF OPERATIONS Consolidated Eliminations Totals For the For the Year Year Ended Ended June 30, 2010 June 30, 2010 Investment income: Dividends - unaffiliated issuers (net of foreign withholding taxes of: $- and $113) $
